Chief Justice MULLARKEY,
dissents to Part III.A., and concurs in the remainder of the Opinion and to the judgment:
I too would reverse the court of appeals’ reversal of Dunaway’s conviction, and I agree that Griffin v. United States, 502 U.S. 46, 112 S.Ct. 466, 116 L.Ed.2d 371 (1991), overrules James v. People, 727 P.2d 850 (Colo.1986). I write separately to explain that, unlike the majority, I would reverse the court of appeals’ decision on the basis that the prosecution presented evidence sufficient to prove both theories of liability for the crime of child abuse beyond a reasonable doubt. Therefore, I dissent with respect to part III.A. of the majority opinion regarding sufficiency of the evidence. The majority suggests that, without evidence that Duna-way’s attempt to delay the baby’s treatment aggravated the injury he caused, the evidence was insufficient to prove that he permitted the child to be unreasonably placed in a situation posing a threat of serious bodily injury.
I disagree. Causing injury to a child necessarily endangers that child. In my view, where the defendant causes the injury, it is appropriate for a jury to consider the defendant’s entire course of conduct with the child to determine liability for endangerment. Moreover, this issue has already been considered and decided by this court in People v. Noble, 635 P.2d 203 (Colo.1981), and People v. Taggart, 621 P.2d 1375 (Colo.1981). Both cases approved the use of a general verdict in a child abuse ease presenting the two alternative theories of liability that are involved in the Dunaway case. Although the child abuse statute, section 18-6^401, 6 C.R.S. (2003), has changed since Noble and Taggart, the changes do not compel us to reach a different result.1
Section 18-6^401 recognizes that child abuse can result from action or inaction. This recognition reflects the fact that children are not only vulnerable to abuse resulting from injury or cruel punishment, but also can be injured by neglect because they are entirely dependent on adults for their health and well-being. Consequently, this court has recognized that failure to supervise a child in a potentially harmful situation may rise to the level of child abuse. See People v. Hoehl, *635193 Colo. 557, 560, 568 P.2d 484, 486 (1977) (Defendant who told child to warm her hands on a radiator without supervision, resulting in third degree burns to the child’s hands, convicted of child abuse because there was a “reasonable probability’ that the child’s life or health would be endangered from the situation in which the child was placed.).
Similarly, the failure to seek appropriate medical care for a child can rise to the level of child abuse. See Lybarger v. People, 807 P.2d 570 (Colo.1991); People v. Dist. Court, 803 P.2d 193 (Colo.1990). In Lybarger and District Court, although the initial harm or danger was beyond the defendants’ control, both defendants were convicted of child abuse. In Lybarger, the defendant did not cause his child’s pneumonia, but failed to obtain medical treatment for his daughter, resulting in the child’s death. 807 P.2d at 572-73. In District Court, the defendant did not begin caring for the child until after he had been injured. 803 P.2d at 194-95. She then took control of the child’s care and ■failed to seek appropriate medical treatment, resulting in the child’s death. Id. In these cases, although the defendants did not cause the initial harm, their subsequent inaction greatly exacerbated the harm.
' In many child abuse cases, however, the defendant is alleged to have both inflicted physical injuries on a child and to have placed the child in a dangerous situation. This court addressed these types of cases in Taggart and Noble. In Taggart, the defendant beat a four year old child to death with a thermos jug. 621 P.2d at 1379.' In upholding the general verdict, stating alternative bases of liability for injury and endangerment, we built upon Hoehl’s construction of endangerment as a form of child abuse. Id. at 1383. We noted the “overriding legislative intent of prohibiting conduct that exceeds the bounds of reasonable and appropriate parental or custodial discipline ... and that creates a probable endangerment to the child’s life or health.” Id. We also rejected defendant’s argument that he was deprived of a unanimous jury verdict. Id. at 1387. We recognized that jury unanimity is required only with respect to the ultimate issue of the defendant’s guilt or innocence, not with respect to the alternative means by which the crime was committed. Id. at 1387 n. 5. This analysis is consistent with the majority’s application of Griffin.
In Noble, evidence that the defendant had severely beaten a child, causing her death, was similarly deemed sufficient to convict him of child abuse on the alternative bases of causing injury and permitting endangerment. 635 P.2d at 211. This court recognized that in the context of child abuse, these alternative forms of culpability are “not ... so discrete and independent that, as a practical matter, a verdict of guilty to one alternative could be interpreted as exclusive of the other.” Id. We stated the principle most clearly in People v. Schwartz, 678 P.2d 1000, 1007 (Colo.1984): “If injury or death does result from the alleged child abuse, the victim must necessarily have been placed in a situation that ‘endangered’ the child’s life or health....”
In 1985, after Noble and Taggart were decided, the legislature made major revisions to section 18-6-401 in order to accomplish four goals: 1) to enhance the penalties for child abuse, 2) to simplify the statute, 3) to avoid any potential equal protection problems with the statute, and 4) to more clearly define child abuse. Ch. 154, sec. 1, § 18-6-401, 1985 Colo. Sess. Laws 672-73; Hearings on S.B. 42 Before the Senate Jud. Comm., 55th Gen. Assembly, 1st Reg. Sess. (Apr. 8, 1985) (statement of Sen. Ezzard). However, there is no indication that the legislature intended to overrule Noble or Taggart, either , explicitly or by necessary implication. Indeed, the changes made by the legislature are consistent with Noble and Taggart because those cases addressed the result to the child, rather than the methodology of the abuse. Before it was amended, the statute differentiated between situations that “endanger” a child’s life or health and situations that “may endanger” the child’s life or health. Ch. 154, sec. 1, § 18-6^01, 1985 Colo. Sess. Laws 672-73. The legislature removed this distinction, intending to change the focus of the statute to a more result oriented scheme, looking first at whether the conduct fits the definition of child abuse, and second at the defendant’s mental state. Hearings on S.B. *63642 Before the Senate Jud. Comm., 55th Gen. Assembly, 1st Reg. Sess. (Apr. 8, 1985) (statement of Ray Slaughter, Colorado Dist. Attorneys’ Council).
In upholding the general verdict, neither Taggart nor Noble found delay in reporting or any other aggravating factor, further endangering the child’s life or health, as the basis of its holding. Therefore, as applied to this case, Noble and Taggart lead to the conclusion that evidence regarding Duna-way’s shaking of the child and subsequent behavior was sufficient to prove both that he caused serious bodily injury to the child, and that he concomitantly permitted the child to be unreasonably placed in a situation which posed a threat of serious bodily injury.
The majority’s approach, requiring the prosecution to prove that the delay in treatment caused additional serious bodily injury, makes sense if there are two actors, as there were in District Court, where the second actor had nothing to do with the initial injury. This analysis would be similarly appropriate where the initial harm was otherwise outside of the defendant’s control, such as the child’s pneumonia presented in Lybarger. In a case such as Dunaway’s where there is only one actor who harmed the child, the prosecution need not prove the defendant’s attempted cover up in and of itself caused additional serious bodily injury. The same evidence can, and in this case does, prove that the defendant seriously injured and endangered the child. For these reasons, I dissent as to part III.A. of the majority opinion.
Justice RICE joins in this concurrence and dissent.

. The statute in effect at the time Dunaway was charged was section 18-6-401, 6 C.R.S. (1998). Although the statute has since been amended, the subsections of the statute considered in this case have remained unchanged. Therefore, for convenience, I refer to the current version of the statute, section 18-6-401, 6 C.R.S. (2003).